DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-16, and 18-23, are allowed under this Office action.

Allowable Subject Matter
Claims 1-4, 7-16, and 18-23, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7-16, and 18-23, were carefully reviewed and a search with regards to independent claims 1, 10, and 14 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-4, 7-16, and 18-23, specifically independent claims 1, 10, and 14,  the prior art searched was found to neither anticipate nor suggest an apparatus, comprising: first and second graphics shader cores configured to execute instructions for multiple threadgroups, wherein the first graphics shader core is configured to execute: a first threadgroup that includes multiple single-instruction multiple-data (SIMD) groups configured to execute a first shader program for multiple threads; and a second threadgroup that includes multiple SIMD groups configured to execute a second, different shader program for multiple threads; memory circuitry; control circuitry, wherein the control circuitry is configured to: provide access to data stored in the memory circuitry according to a shader memory space that is accessible to threadgroups executed by the first graphics shader core, including the first and second threadgroups, but is not accessible to threadgroups executed by the second graphics shader core; and provide access to data stored in the memory circuitry according to multiple threadgroup spaces that are assigned to a given threadgroup and not accessible to other threadgroups; and ray intersection circuitry configured to: based on a ray intersect instruction of the first threadgroup, traverse a spatially organized data structure to determine one or more primitives against which a ray is to be tested for intersection; and initiate at least a portion of the second threadgroup to test the one or more primitives against the ray, wherein both the first threadgroup and second threadgroup access the shader memory space for ray information.
The most relevant arts searched, Acharya, etc. (US 20170221173 A1), modified by Clohset, etc. (US 20120139926 A1) and Potter, etc. (US 20180182058 A1), teach that an apparatus, comprising: first and second graphics shader cores configured to execute instructions for multiple threadgroups, wherein the first graphics shader core is configured to execute: a first threadgroup with multiple single-instruction multiple-data (SIMD) groups configured to execute a first shader program; and a second threadgroup with multiple SIMD groups configured to execute a second, different shader program; memory circuitry; and control circuitry, wherein the control circuitry is configured to: provide access to data stored in the memory circuitry according to a shader memory space that is accessible to threadgroups executed by the first graphics shader core, including the first and second threadgroups, but is not accessible to threadgroup executed by the second graphics shader core; and provide access to data stored in the memory circuitry according to multiple threadgroup spaces that are assigned to a given threadgroup and not accessible to other threadgroups. However, Acharya, modified by Clohset and Potter, does not teaches every claimed limitation, especially the claimed limitation of "a second threadgroup that includes multiple SIMD groups configured to execute a second, different shader program for multiple threads; memory circuitry; control circuitry, wherein the control circuitry is configured to: provide access to data stored in the memory circuitry according to a shader memory space that is accessible to threadgroups executed by the first graphics shader core, including the first and second threadgroups, but is not accessible to threadgroups executed by the second graphics shader core; and provide access to data stored in the memory circuitry according to multiple threadgroup spaces that are assigned to a given threadgroup and not accessible to other threadgroups; and ray intersection circuitry configured to: based on a ray intersect instruction of the first threadgroup, traverse a spatially organized data structure to determine one or more primitives against which a ray is to be tested for intersection; and initiate at least a portion of the second threadgroup to test the one or more primitives against the ray, wherein both the first threadgroup and second threadgroup access the shader memory space for ray information” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612